Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142127                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  CANDICE JOHNSON and BABY JOHNSON,                                                                       Mary Beth Kelly
            Plaintiffs-Appellees,                                                                         Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 142127
                                                                   COA: 288338
                                                                   Jackson CC: 08-000721-NH
  RAJAN PASTORIZA, M.D. and RAJAN
  PASTORIZA, M.D., P.L.C., d/b/a WOMEN’S
  FIRST HEALTH SERVICES,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 12, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the 2005 amendment of MCL
  600.2922, 2005 PA 270, applies retroactively, and (2) if so, whether the reference to
  “death as described in section 2922a” in the 2005 amendment to MCL 600.2922
  incorporates the exceptions to recovery contained at MCL 600.2922a(2).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2011                      _________________________________________
           0316                                                               Clerk